UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED May 29, 2010 OR ⁭ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBERS 333-121-84294 AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 20-1854833 DELAWARE 13-4126506 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 7 AUSTIN, TEXAS 78745 (Address of principal executive offices) (Zip Code) Registrants’ Telephone Number, Including Area Code (512)444-0571 Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days. Yes ⁭ No ⁭.Although the registrants are not subject to the filing requirements of Section 13 or 15(d) of the Exchange Act, the registrants have filed all reports for the preceding 12 months. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ⁭ No ⁭ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ⁭ Accelerated filer ⁭ Non-accelerated filer þ (do not check if smaller reporting company) Smaller reporting company ⁭ Indicate by check mark whether the registrants are shell companies (as defined in Rule12b-2 of the Exchange Act). Yes ⁭ No þ. Number of shares outstanding of AAC Group Holding Corp. as of June 30, 2010: 100 shares of common stock. Number of shares of American Achievement Corporation outstanding as of June 30, 2010: 100 shares of common stock. This Form 10-Q is a combined quarterly report being filed separately by AAC Group Holding Corp. and American Achievement Corporation. Unless the context indicates otherwise, any reference in this report to “Intermediate Holdings” refers to AAC Group Holding Corp. and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to AAC Group Holding Corp. together with American Achievement Corporation. Table of Contents FOR THE QUARTERLY PERIOD ENDED MAY 29, 2010 INDEX PAGE PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements and Notes Condensed Consolidated Balance Sheets (unaudited) — As of May 29, 2010 and August 29, 2009 3 Condensed Consolidated Statements of Operations (unaudited) — For the Three and Nine Months Ended May 29, 2010 and the Three and Nine Months Ended May 30, 2009 5 Condensed Consolidated Statements of Cash Flows (unaudited) — For the Nine Months Ended May 29, 2010 and the Nine Months Ended May 30, 2009 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II. OTHER INFORMATION Item1. Legal Proceedings 29 Item6. Exhibits 29 SIGNATURES 30 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 Explanatory Note This combined Form 10-Q is separately filed by AAC Group Holding Corp. and American Achievement Corporation. Each Registrant hereto is filing on its own behalf all of the information contained in this quarterly report that relates to such Registrant. Each Registrant hereto is not filing any information that does not relate to such Registrant, and therefore makes no representation as to any such information. Unless the context indicates otherwise, any reference in this report to “Intermediate Holdings” refers to AAC Group Holding Corp. and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to AAC Group Holding Corp. together with American Achievement Corporation. -2- Table of Contents AAC GROUP HOLDING CORP. Condensed Consolidated Balance Sheets (unaudited) Intermediate Holdings May 29, 2010 August 29, 2009 (Dollars in thousands) ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Deferred tax assets Prepaid expenses and other current assets, net Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Book overdraft $ $ Accounts payable Customer deposits Accrued expenses Deferred revenue Accrued interest Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholder's equity (deficit): Common stock - - Distributions in excess of paid-in capital ) ) Accumulated earnings - Accumulated other comprehensive loss ) ) Total stockholder's equity (deficit) ) Total liabilities and stockholder's equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Balance Sheets (unaudited) AAC May 29, 2010 August 29, 2009 (Dollars in thousands) ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Deferred tax assets Prepaid expenses and other current assets, net Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Book overdraft $ $ Accounts payable Customer deposits Accrued expenses Deferred revenue Accrued interest Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholder's equity: Common stock - - Additional paid-in capital Accumulated earnings Accumulated other comprehensive loss ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -4- Table of Contents AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Operations (unaudited) Intermediate Holdings For the three months ended For the nine months ended May 29, 2010 May 30, 2009 May 29, 2010 May 30, 2009 (Dollars in thousands) (Dollars in thousands) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ The accompanying notes are an integral part of these condensed consolidated financial statements. -5- Table of Contents AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Statements of Operations (unaudited) AAC For the three months ended For the nine months ended May 29, 2010 May 30, 2009 May 29, 2010 May 30, 2009 (Dollars in thousands) (Dollars in thousands) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ The accompanying notes are an integral part of these condensed consolidated financial statements. -6- Table of Contents AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Cash Flows (unaudited) Intermediate Holdings For the nine months ended May 29, 2010 May 30, 2009 (Dollars in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Amortization of deferred financing fees Accretion of interest on 10.25% senior discount notes - Allowancefor doubtful accounts Changes in assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other current assets, net Other assets, net ) Customer deposits Deferred revenue ) ) Accounts payable, accrued expenses, accrued interest and other long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Business acquisition, purchase price adjustment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on revolving credit facility ) ) Proceeds from revolving credit facility Payments on term loan ) ) Deferred financing fees ) ) Distribution to AAIH ) - Contribution of capital - Change in book overdraft ) 49 Net cash used in financing activities ) ) Net increase in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Supplemental non-cash investing and financing activities disclosure: Additions to property, plant and equipment included in accounts payable $ $ Increase in goodwill for purchase price adjustment included in other long-term liabilities $
